Citation Nr: 1623337	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability other than service-connected sinusitis disability, to include chronic obstructive pulmonary disease (COPD) and reactive airway disease (RAD).

2.  Entitlement to an initial rating in excess of 30 percent for right knee arthritis with limitation of extension.

3.  Entitlement to an initial rating in excess of 10 percent for laxity and degenerative joint disease, right knee.

4.  Entitlement to a total rating based upon individual unemployability based upon service-connected right knee disability (TDIU).

5.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 based on the need for regular aid and attendance or on account of being housebound.  
REPRESENTATION

Appellant represented by:	Appellant represented by:	Thomas Andrews, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1975 to October 1975 and active service in the United States Army from July 1976 to May 1980. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014, the Board issued a Decision and Remand.  

Following the Board's September 2014 Remand, the RO granted three of the Remanded issues, claims for service connection for sinusitis, degenerative arthritis of the cervical spine, and degenerative arthritis of the left knee.  See September 2015 rating decision.  Accordingly, the claims for service connection for sinusitis, arthritis of the cervical spine, and arthritis of the left knee have been resolved and are not before the Board at this time.

During the pendency of the issues on appeal, the RO proposed a reduction in the Veteran's rating for major depressive disorder from 50 percent to 30 percent.  See December 2014 rating decision.  The Veteran was afforded a personal hearing at the RO in February 2016, and, by a February 2016 rating decision, the RO reduced the Veteran's rating as proposed, effective in February 2016.  The electronic claims file reflects that the Veteran submitted a notice of disagreement (NOD) regarding the reduction in late March 2016.  As the RO has acknowledged receipt of the NOD by way of a March 2016, and indicated that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As the electronic record reflects that the NOD has been recognized and that additional action is pending at the RO, Manlincon is not applicable. Therefore, that claim remains under the jurisdiction of the RO at this time.  

The Veteran testified before the Board via Videoconference Hearing in May 2014.  The transcript of that hearing is associated with the Virtual VA electronic file for the Veteran.  The Veteran also has an electronic file on the VBMS system.  The Veteran's claims file is now wholly electronic.

As noted above, when a Veteran files a claim for an increased rating, he or she is presumed to be seeking the maximum benefit under any applicable theory.  In this case, the Veteran specifically sought both TDIU and SMC.  In February 2012 and April 2016, the Veteran submitted a specific application for SMC benefits, based on being housebound or the requirement for regular aid and attendance, to include as a result of right knee disability.  The claim for TDIU was addressed in the Board's 2014 Remand and instructions but was not addressed in the supplemental statement of the case (SSOC) nor was SMC.  The Veteran has continued to seek higher benefits throughout the pendency of this appeal, to include on the basis of TDIU and SMC, and those contentions are recognized as part of the increased ratings on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is required before the matters can be adjudicated.

The Veteran contends that sinus disability, for which service connection is now in effect, either caused or aggravates her COPD and RAD.  Dr. C.S., who treated the Veteran for respiratory difficulties, including RAD, indicated that "her symptoms start with increased sinus drainage and progress." It is also noted that Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation, for VA purposes, is defined as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  7 Vet. App. at 448. 

The VA examination reports do not provide the Board with a basis for responding to the Veteran's contentions that her service-connected sinus disability cause or increase the disabling effects of COPD and RAD.  An additional opinion to address whether the service-connected sinus disability permanently aggravates the severity of COPD or RAD should be obtained.  

In addition, an examination is needed to assess the Veteran's need for regular aid and attendance and whether she is housebound as a result of service-connected disability or disabilities.  As the examination will provide information concerning functional impairment of the right knee, a decision on the increased right knee issues, including TDIU, must be deferred.  
 
It is also noted that the supplemental statement of the case issued in September 2015 did not include the TDIU and SMC matters.  Accordingly, such issues must be addressed in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Medical opinion should be obtained to respond to the Veteran's contention that her service-connected sinus disability permanently aggravates the severity of COPD and RAD.  The additional opinion may be based on the record unless a VA clinician determines that in-person examination is required.  The reviewer/examiner should be advised that service connection for obstructive sleep apnea (OSA) was previously denied and that no discussion of OSA is required.  The reviewer/examiner should be advised that service connection for a sinus disability was granted.  

The reviewer/examiner should list each pulmonary disability the Veteran currently manifests (other than OSA or sinus disability).  The reviewer should opine whether it is as likely as not (a 50%, or greater, probability) that the Veteran incurred or manifested COPD, RAD, or other current pulmonary disorder, in service or as a result of any incident of service.

Also, is it at least as likely as not that a current lung disorder, including diagnosed COPD and RAD, is at least as likely as not due to or aggravated (i.e., worsened) beyond the natural progress by the service-connected sinusitis.  

If the sinusitis has permanently aggravated COPD, RAD, or other pulmonary disability (excluding OSA), explain the extent of the aggravation (numerically, if possible) compared to the expected normal progression of the disorder,  

3.  Schedule the Veteran for an examination to assess her need for the regular aid and attendance of another person and whether she is housebound as a result of service-connected disability or disabilities (e.g., major depressive disorder, degenerative disc disease of the lumbar spine, radiculopathy of the right upper extremity, radiculopathy of the left upper extremity, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, limitation of extension of the right knee, degenerative arthritis of the right knee, degenerative arthritis of the cervical spine and sinusitis).

With regard to aid and attendance, the examiner is asked to provide information as to the effects of service-connected disability or disabilities on the Veteran's ability to perform acts of daily living; including keeping herself clean and presentable; feeding, dressing and undressing herself; attending to the needs of nature; and whether there is incapacity such that care or assistance is required on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment.

The examiner should also provide information concerning whether service-connected disability or disabilities result in physical or mental impairment that leaves her substantially confined to her dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout her lifetime).

4.  After ensuring that the requested actions are completed, the AOJ should verify that the remand directives have been properly followed and take any other development actions deemed necessary.  Then the AOJ should readjudicate the claim or claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




